Caton, C. J. The seventh section of the interest law of 1845, authorizes parties to the cause to become witnesses to prove or disprove usury, and the only question presented in this case is, whether that section is repealed by the fourth section of the law of 16th February, 1857, which is as follows: “ All laws and parts of laws inconsistent with this act, are hereby repealed.” There is nothing in this last act, in the least inconsistent with the seventh section of the former law. It is exclusively devoted to construction of certain specified transactions in reference to usury. It has no reference whatever to the rule of evidence established by the former law. The court erred in refusing to allow the defendant to testify on the subject of the alleged usury, and the judgment must be reversed, and the cause remanded. Judgment reversed.